Case: 20-20531     Document: 00516146484         Page: 1     Date Filed: 12/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                December 28, 2021
                                  No. 20-20531
                                                                   Lyle W. Cayce
                                Summary Calendar
                                                                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Reginald Desean Love,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:18-CR-7-1


   Before Owen, Chief Judge, and Elrod and Graves, Circuit Judges.
   Per Curiam:*
          Reginald Desean Love appeals the sentence imposed following his
   conviction for production of child pornography. He contends that the
   lifetime term of supervised release imposed by the district court was
   procedurally unreasonable because the court relied on clearly erroneous


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20531      Document: 00516146484          Page: 2   Date Filed: 12/28/2021




                                    No. 20-20531


   facts, i.e., pending state charges that stemmed from the same conduct
   underlying the federal charge and that were listed in the presentence report.
          We review criminal sentences for reasonableness. Gall v. United
   States, 552 U.S. 38, 49-51 (2007). In that regard, we first determine whether
   the district court committed any “significant procedural error, such as . . .
   selecting a sentence based on clearly erroneous facts.” Id. at 51.
          Love’s request for a downward departure or sentence at the low end
   of the guidelines range was not sufficient to preserve his allegation of
   procedural error; consequently, we review his procedural argument for plain
   error. See United States v. Coto-Mendoza, 986 F.3d 583, 586 (5th Cir. 2021),
   cert. denied, 2021 WL 4508433 (U.S. Oct. 4, 2021) (No. 20-8439). Because
   the record belies Love’s contention that the district court based his lifetime
   term of supervision on the pending charges, his procedural challenge to this
   sentence fails. See id.
          AFFIRMED.




                                         2